Citation Nr: 0934167	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel










INTRODUCTION

The Veteran had active service from May 1962 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was previously before the Board in February 2006.  
At that time, the Veteran's claim of service connection for 
PTSD was reopened and remanded for further development.  The 
required development having been completed, this case is 
appropriately before the Board.  


FINDINGS OF FACT

1.  Some of the Veteran's claimed in-service stressors are 
corroborated.

2.  Medical evidence links the Veteran's PTSD to corroborated 
in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008), VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for PTSD, no further discussion of VCAA is 
necessary at this point.  

The Veteran was afforded a VA examination in June 2009 in 
connection with his claim.

Factual Background

The Veteran presents multiple accounts regarding potential 
in-service stressors.  First, he claims that in November 1963 
he was struck in the jaw with a truck stake and knocked 
unconscious while he was stationed in Guam.  The Veteran 
stated that the blow caused multiple compound fractures of 
his lower jaw and serious damage to this face.  The Veteran's 
service treatment records (STRs) indicate that he was treated 
for a compound fracture of his mandible and facial 
lacerations.  Likewise, the Veteran's personnel records 
indicate that he was dismissed from duty while he received 
treatment for a broken jaw.

Second, the Veteran asserted that he was ordered to repair 
microwave radio relay equipment in Vietnam.  He stated that 
he joined a squad of marines who made reference to the 
Veteran as a target for enemy kidnap and torture.

Third, the Veteran stated that in March 1964 he was struck by 
a tidal wave while stationed in Guam.  He claimed that he and 
his companions were forced into a coral wall by the wave and 
then subsequently fell 20 feet to the ground.  He indicated 
that he and his shipmates sustained serious injuries, and he 
believed that one shipmate died.  A review of the ship's deck 
log book indicates that on March 28, 1964, a seismic wave 
alert was issued and all hands were recalled from liberty.  
There is no indication in the deck log that the ship 
encountered a tidal wave.  A letter from the Department of 
the Army, dated November 1985, noted that a seismic alert is 
merely a precautionary measure, and that an impending 
emergency would warrant additional warning.  The Army also 
found that the shipmate whom the Veteran believed was killed 
by the tidal wave received additional assignments after the 
date of the alleged incident.  The Veteran's STRs do not 
indicate that he sought treatment for injuries related to 
that incident, which is inconsistent with the Veteran's 
account.  

Fourth, the Veteran claimed that he participated in at least 
five repair missions in Vietnam.  He alleged that he fought 
in direct enemy combat and received serious injuries.  A 
letter from the National Personnel Records Center from 
November 1984 indicates that the Veteran did not serve with a 
vessel or unit in Vietnam.  Further, the Veteran's STRs do 
not indicate that he sought treatment for injuries sustained 
during those alleged incidents.

Finally, the Veteran claims that in August 1965 he was 
ordered aloft to repair the radar antenna of the U.S.S. Isle 
Royale.  He claimed that the repair was an extremely 
hazardous maneuver and that he feared for his life.  The 
Veteran referenced this incident in a March 2006 
correspondence, noting that he was "sent aloft to die out of 
pure malice."  He indicated that he then repaired the ship's 
radar under "impossible conditions."  A letter of 
commendation, dated August 1965, was submitted by the 
Veteran.  The letter, from the commanding officer of the 
U.S.S. Isle Royale, indicates that the Veteran repaired a 
radar antenna "in spite of the hazards involved."  The 
commanding officer described the repair as a major task, 
complicated by darkness, and the ships movement while at sea.  
The Veteran's personnel record indicates that he served 
aboard the Isle Royale from February 1965 to March 1966.

The Veteran's STRs are silent for claims or treatment for 
psychiatric disability.  An entry dated November 1963 
indicates that the Veteran was treated for a broken mandible 
due to being struck with a truck stake by an unknown 
assailant.  The record of the Veteran's separation 
examination indicates that the Veteran's psychological state 
was evaluated as normal.

A statement from the Veteran's private counselor indicates 
that the Veteran had been seeking treatment for PTSD since 
June 1984.  In the counselor's opinion, the Veteran exhibited 
the symptoms of PTSD.

The Veteran was afforded a VA examination in July 1995.  The 
Veteran's claim file was not reviewed.  The Veteran indicated 
that he was amidst divorce proceedings, and lived alone as 
his daughter and wife had recently moved away.  He reported 
that he had not worked for 20 years because of an inability 
to cooperate with co-workers.  Regarding symptoms associated 
with PTSD, the Veteran stated that he experienced intrusive 
flashbacks, nightmares, dissociative episodes and anxiety. 

During a VA audio examination held in July 1995, the examiner 
opined that the Veteran exhibited significant symptoms of 
PTSD.

In October 1995, the Veteran's private psychologist stated 
that the Veteran presented with the symptoms of PTSD and had 
been seeking treatment intermittently for seven years.  The 
psychologist noted that the Veteran exhibits avoidance of 
others, depression, severe panic attacks, and an inability to 
maintain employment.  

An April 1996 VA examination is associated with the Veteran's 
claim file.  The examiner reviewed the Veteran's claims file.  
The Veteran complained of experiencing panic attacks, which 
are accompanied by physical manifestations of breathing 
problems, tachycardia, paraesthesias, and fear of death.  The 
Veteran claimed that emotional disturbances caused him to 
feel tired, and decreased his productivity at work.  He 
indicated that he had not held steady employment since the 
1970s.  His wife had recently divorced him and his daughter 
ran away from home, leaving him alone.  Mental status 
examination revealed that the Veteran was alert, well-
oriented, and cooperative.  He did not appear anxious or 
depressed.  The examiner opined that the Veteran exhibited 
the symptoms of an anxiety-related disorder, with elements of 
panic disorder and a personality disorder.  The Veteran was 
assigned a global assessment of functioning (GAF) score of 
60.

The Veteran was afforded an additional VA examination in June 
2009.  The examiner reviewed the Veteran's claims file.  Upon 
mental status examination, the Veteran was oriented, groomed, 
well-spoken, and his mood was described as "hopeful."  The 
Veteran described the radio repair incident and the attack in 
Guam, described above, as stressor incidents.  The examiner 
perceived that the Veteran was very angry and displayed a 
mildly labile affect.  The Veteran reported that he had not 
experienced panic attacks since 1997, as he has learned to 
control them.  The Veteran did not display obsessive 
thinking, delusions, hallucinations, or memory impairment.  
He reported no current suicidal ideation or plan.  The 
examiner noted that the Veteran's insight was fairly poor, 
and his perception of reality was affected by strong 
paranoia.  Questions related to the Veteran's claimed 
stressor events revealed that the Veteran had frequent 
disturbing memories of the experience, disturbing dreams or 
nightmares, flashbacks, and a strong physical reaction to 
stressor-related memories.  The Veteran indicated that he had 
a strong sense of a foreshortened future, little trust in 
others, a decreased interest in things he previously enjoyed, 
and a heightened startle response.  The examiner opined that 
he Veteran exhibited the symptoms of PTSD due to his 
difficulty sustaining intimate relationships, frequent 
avoidance of social settings, and an inability to earn income 
in a conventional matter, relating these symptoms to the 
stressor incidents described above.  The examiner assigned 
the Veteran with a GAF score of 55.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In the present case, the Veteran claims that he experienced 
multiple traumatic events while in service.  The Veteran 
claims to have experienced combat and to have survived a 
tidal wave.  These assertions not only were not corroborated 
by the available evidence, they were verified to have not 
occurred.  That is, the veteran's allegations were 
fabrications which raises concerns about the veteran's 
credibility.  Two of the Veteran's proffered stressor 
incidents, however, were corroborated by independent 
evidence.  STRs from the Veteran's service in Guam reflect 
that he was attacked with a truck stake and suffered a broken 
jaw while hitchhiking back to his ship.  Furthermore, a 
commendation from the Veteran's commanding officer indicates 
that the Veteran repaired the ship's radar under unfavorable 
conditions where all other attempts had failed. 

With respect to medical evidence showing a link between 
current symptoms and an in-service stressor, the Veteran has 
exhibited an inability to maintain employment and sustain 
familial relationships since service.  He frequently 
experiences nightmares, flashbacks, paranoia, and an 
incapacity to adequately express emotion.  In a well-reasoned 
and well-supported opinion, the June 2009 VA examiner 
diagnosed PTSD and linked the disorder to the corroborated 
stressor incidents.  The Board is certainly wary of the 
veteran's description of symptomatology to the VA examiner in 
light of his questionable veracity.  Nonetheless, two of the 
stressors on which the diagnosis is based have been 
corroborated.  

The Board finds that the evidence is at least in equipoise 
and thus supports service connection for PTSD.  


ORDER

Service connection for PTSD is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


